                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

KEVIN JEROME JONES                                §

VS.                                               §     CIVIL ACTION NO. 9:19-CV-65

MARK ROBERTS, ET AL.                              §

           ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Kevin Jerome Jones, a prisoner confined at the Eastham Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division (TDCJ-CID), proceeding pro se,

filed this civil rights action pursuant to 42 U.S.C. § 1983 against Mark Roberts, T. Holmes, K. Hutto,

B. Johnson, and Warden Stubblefield. Plaintiff requested leave to proceed in forma pauperis.

       The Court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The Magistrate Judge recommends denying plaintiff leave to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915(g) and dismissing the action unless plaintiff paid the $400 filing fee

within fourteen days after the Report and Recommendation was entered.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the
objections are without merit. Plaintiff has not demonstrated that he is in imminent danger of serious

physical injury. Therefore, the action should be dismissed without prejudice.

                                             ORDER

       Accordingly, plaintiff’s objections (document nos. 12 and 13) are OVERRULED. The

findings of fact and conclusions of law of the Magistrate Judge are correct, and the report of the

Magistrate Judge (document no. 9) is ADOPTED. A final judgment will be entered in this case in

accordance with the Magistrate Judge’s recommendations.



          So Ordered and Signed
          Jun 17, 2019




                                                 2
